Dismissed and Memorandum Opinion filed November 5,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00424-CV
____________
 
JAMES D. STRACHAN, Appellant
 
V.
 
MARIE J. STARICH, BYRON K. BARCLAY, LORI A. HOOD, AND
THE HONORABLE JAMES H. SHOEMAKE, INDIVIDUALLY AND IN HIS CAPACITY AS JUDGE,
434TH DISTRICT COURT, Appellees
 

 
On Appeal from the 434th District Court
Fort Bend County, Texas
Trial Court Cause No. 08-DCV-163648
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from an order signed April 2,
2009.  The clerk’s record was filed on May 12, 2009.  It appears from the
record the order being appealed is not a final appealable judgment.
On September 3, 2009, we abated this appeal for the trial
court to clarify whether the judgment is final and to permit the parties to
obtain an order or orders, if necessary.  On September 24, 2009, appellant
filed a motion to withdraw that order.  
            In his motion, appellant conceded there is no
final judgment in the underlying case.  Generally, appeals may be taken only
from final judgments.  Lehmann v. Har‑Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).  Interlocutory orders may be appealed only if permitted by
statute.  Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.
1992) (orig. proceeding).
This court withdrew its September 3, 2009, abatement order
and ordered appellant to file a response demonstrating meritorious grounds for
continuing the appeal or the appeal would be dismissed.  See Tex. R. App. P. 42.3(a).
            Appellant’s response fails to demonstrate that this court has
jurisdiction over the appeal.  Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Yates, Anderson, and Boyce.